Citation Nr: 1730941	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-44 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hand/wrist disability.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to an initial compensable evaluation for scar, residual of right leg injury.

4.  Entitlement to a compensable evaluation for fracture of the right fourth metacarpal. 

5.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.  He also had a period of service from August 1986 to February 1987 that was found to be under dishonorable conditions for VA purposes. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO via videoconference.  A transcript of the hearing is associated with the claims file. 

In August 2016, the Board reopened the Veteran's claim for service connection for arthritis of the right hand.  Based on evidence demonstrating that the Veteran has been diagnosed with more than one right hand/wrist disability, the Board expanded the reopened issue to include consideration of whether service connection may be warranted for any right hand/wrist disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the August 2016 decision, the Board remanded the claims considered herein.  The case has been returned to the Board for further appellate adjudication.

Regarding the increased rating claims, the Board notes that a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran alleges difficulty with his employment as a laborer, he is currently working and has not alleged unemployability due to his service-connected disabilities, so no TDIU claim is inferred at this time.

The issues of entitlement to service connection for a right hand/wrist disability, service connection for a dental condition and a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's right leg scar is manifested by no significant symptoms or functional impairment.

2.  The preponderance of the evidence indicates that the right 4th metacarpal fracture is not shown to be manifested by unfavorable ankylosis or arthritis or related deformity that would equate with amputation of that digit.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable disability rating for a right leg scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5015, 5215; § 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for the assignment of a compensable rating for the fracture of the right 4th metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.20, 4.71a, Diagnostic Codes 5010, 5227, 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in July 2009, prior to the rating decision on appeal, that fully addressed all notice elements regarding the claims for compensation.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, hearing testimony, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Scar, Right Leg

A 10 percent rating is assignable for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be rated based on any limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran indicated during hearing testimony that his right leg scar got a little tender at times. 

The Veteran's VA examination, conducted during August 2009, indicates that the Veteran had a small superficial scar measuring 1 cm long and 0.5 cm wide.  There was no tenderness, disfigurement, or pain associated with the scar.  There was no skin breakdown and no limitation of motion related to the scar.  The scar was slightly shiny denoting hyperpigmentation when compared to the surrounding skin.

A November 2015 VA examination report indicates that the Veteran had a 1.3 cm linear scar on his thigh which was non-tender, non-adherent, and well-healed with no evidence of any pain associated with the scar.

A November 2016 VA examination indicates that the Veteran reported no treatment for his scar since he left service.  The Veteran reported no problems; no tenderness to palpation and no evidence of pain.  The scar was 1.4 cm by 0.5 cm and was stable, well-healed and superficial.

Upon review of the VA examination reports, additional medical evidence of record, and statements of the Veteran, the Board finds that a compensable disability rating is not warranted for the Veteran's right leg scar.  Although the Veteran reported during hearing testimony that he has tenderness at times, there was no tenderness found during three examinations.  Thus, considering Diagnostic Codes for scars, there is no Diagnostic Code which provides for a compensable rating for the Veteran's right leg scar.  The Board notes in this regard that the Veteran's scar is only 1.4 cm by 0.5 cm, with no tenderness on examination, no disfigurement, no ulceration, no adherence, no inflammation, no tissue loss, no keloid formation, no hypo/hyper pigmentation and no abnormal texture.  Thus, the preponderance of the evidence is against a compensable rating.

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted ratings higher than those discussed above.

Finger, Right Fourth Metacarpal 

The Veteran asserts that his service-connected residuals of the fractured right fourth metacarpal warrants compensation in this case. 

Residuals of fractures to the ring finger are rated under the provisions of 38 C.F.R. § 4.71a , Diagnostic Code 5230 (ring or little finger, limitation of motion).  This diagnostic code sets forth no compensable rating, i.e., limitation of motion of the ring finger is not compensable regardless of degree. 

In addition, the Veteran could possibly be rated under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Under Diagnostic Code 5151, a 30 percent rating is warranted where amputation of the Veteran's ring and little fingers of the dominant hand has been performed.

An August 2009 VA examination indicates full range of motion of the fingers of the right hand.  There was no tenderness to palpation.  X-rays revealed no radiographic evidence of arthritis of the fourth metacarpal bones.

A November 2015 x-ray indicated mild degenerative changes of the first CMC joint and the triscraphe joint, but not of the right fourth metacarpal.  The examiner indicated that there was no evidence of any residuals for the Veteran's status post right 4th metacarpal fracture on examination or in the evidence of record.

The Veteran had a VA orthopedic examination in November 2016.  The Veteran's range of motion in the right fourth metacarpal was normal.  

After careful review of all of the Veteran's medical records and the VA examination reports the Board finds that the preponderance of the evidence indicates that the Veteran's residuals of a fractured left fourth finger metacarpal does not warrant a compensable rating in this case. 

The Board notes that a compensable evaluation based on limitation of motion of the fourth metacarpal under Diagnostic Code 5230 is not assignable.  Also, the Board notes that the Veteran is not entitled to a compensable rating under Diagnostic Code 5010 since the disability is not manifested by arthritis.  Other findings of significant deformity or related changes that would equate with amputation are not demonstrated. 

The Board has considered whether additional compensation is warranted under DeLuca.  However, the VA examinations do not show that there is additional limitation of function due to pain, fatigue, weakness, or lack of endurance that is not adequately compensated under the rating schedule. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted ratings higher than those discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For all the foregoing reasons, the Board finds the claim for a rating higher than the current noncompensable rating for the service-connected residuals of a fractured left fourth metacarpal must be denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014);  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an initial compensable evaluation for scar, residual of right leg injury is denied.

Entitlement to a compensable evaluation for fracture of the right fourth metacarpal is denied. 


REMAND

Regarding the Veteran's claim for service connection for a right hand/wrist disability, the Board finds that there is a duty to obtain an adequate opinion regarding whether the Veteran has a right hand/wrist disability that is related to service, or was caused by aggravated by his service-connected fracture of the right fourth metacarpal.  The Board notes that an August 2009 VA examiner found that it was less likely than not that the Veteran's carpal tunnel syndrome was secondary to or related to his service-connected fracture of the right fourth metacarpal.  However, the examiner did not provide a rationale, and only provided a general statement that it was based upon a "review of the records, knowledge of these conditions, and current history and examination."  Also, the examiner did not provide an opinion regarding direct service connection.  The most recent VA examination, dated November 2016, does not consider the right hand disability, only commenting on the wrist, and without rationale.  As such, a new VA opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Concerning the Veteran's claim for a dental disability, the Veteran testified that he knocked his front tooth out during active service.  On the April 1986 physical, the examiner has marked that tooth 9 had a fixed partial denture.  A November 1986 dental note indicates that there was insufficient time to replace tooth number 9 prior to separation.  A January 1987 separation examination indicates that the Veteran had a restorable tooth on tooth 9.  Thus, the AOJ should obtain an opinion concerning whether the Veteran apparently had dental trauma which resulted in tooth loss, consistent with VA regulations concerning dental disabilities.

With respect to the claim for entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities, the Board notes that if any of the service-connection claims are granted, it would directly impact the adjudication of this claim.  See 38 C.F.R. § 3.324.  Therefore, remand of this issue is necessary as this issue is inextricably intertwined with the service connection claims and increased rating claims that are remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the Veteran testified that he began receiving treatment at the Cincinnati VA Medical Center in 1992.  Records, ostensibly when electronic records began, starting in 1999 have been associated with the claims file.  On remand, VA treatment records from 1992 to 1999 and any current records should be obtained and associated with the claims file.

The Board's remand conferred on the veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the Cincinnati VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of 1992 to 1999 and from November 2016 to the present.

2.  After the record development is completed, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed right hand/wrist disability.  The claims file, as well as a copy of this remand, should be made available to the examiner for review prior to completion of the examination.  The examiner should indicate that the entire claims file has been reviewed prior to providing the requested opinion.  The examiner is asked to perform all necessary tests and studies.

a)  The examiner is asked to identify all current right hand/wrist disabilities.  The examiner is also asked to comment on the previous diagnoses of right hand/wrist disabilities in the record. 

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hand/wrist disability is related to the Veteran's active duty service. 

c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right hand/wrist disability was caused or aggravated (worsened beyond the normal progression) by his service-connected fracture of the right fourth metacarpal. 

The examiner should provide a detailed rationale for any opinion, taking into account all the evidence of record, including the Veteran's lay statements regarding the onset of his disorder.  If the examiner discounts the Veteran's statements, he or she should provide a reason for doing so.

If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, a complete and detailed explanation should be provided as to why such an opinion with regard to the Veteran's disability cannot be provided. Such explanation may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  After the record development is completed, provide the Veteran with a VA dental examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a dental disability due to dental trauma.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

A complete rationale for any opinion offered should be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


